Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 and 10/08/2019 was filed on or after the mailing date of the application on 05/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5620057 (Klemen).
With respect to claim 1, Klemen discloses a battery pack (10) comprising a plurality of batteries (12) which has a housing (6) (figure 2).  The housing has an floor (inner bottom plate) (22) and a shield (outer bottom plate) (32) (column 2, line 59 – column 3, line 8), a defined primary chamber for accommodating the battery cells above the inner bottom plate (22), and a secondary chamber between the outer bottom plate (32) and the inner bottom plate (22) (unnumbered, fig. 4).  The outer bottom plate includes an outer flat plate (32) which extends 

    PNG
    media_image1.png
    305
    472
    media_image1.png
    Greyscale

The air communication passage includes a first communication hole (24) having an edge located above the reference surface of the inner bottom plate (as annotated below, taken from Klemen Fig. 4).

    PNG
    media_image2.png
    150
    291
    media_image2.png
    Greyscale

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) shows us that if it were considered desirable for any reason to be able to open an apparatus, it would be obvious to make it removable.  It would have been obvious to one of ordinary skill in the art at the time of filing to make the housing removable from the outer shell, and therefore it would have been obvious to make the inner bottom plate removable from the upright wall.
With respect to claim 2, Fig 4 shows that the upright wall inclines outward from the peripheral part of the outer flat plate toward the peripheral part of the inner bottom plate. 

    PNG
    media_image3.png
    226
    285
    media_image3.png
    Greyscale



With respect to claims 3 and 4, Klemen teaches a second communication hole located on the outer plate (34) substantially orthogonal to the reference surface (22) (claim 4) but fails to teach the second communication hole formed in the upright wall (16) (figure 4) (claim 3). Klemen explains that apertures 34 formed in the outer plate (32) are intentionally placed so as to create a tortuous path for road water to minimize entry to the battery pack via vents (24) (col. 3, lines 1-10 and 60-65).  One of ordinary skill would appreciate that rearrangement of the vent (34) to the upright wall (16) would similarly provide a vent removing air while maintaining a tortuous path for road water minimizing water entry.  Therefore barring any evidence of criticality or unexpected results the mere rearrangement or particular placement of the second communication hole is considered an obvious matter of design choice (MPEP 2144.04) and obvious to try given the finite number of places to vent the battery pack with an expectation of similar results (MPEP 2143).  The examiner notes that one of ordinary skill would appreciate placing the vent in the sidewall so as not to interfere with any fastening means.  
It would have been obvious to one of ordinary skill in the art to vent the air from any wall desirable, including the upright wall, and may be in any desired orientation, such as orthogonal to the reference surface. It has been held that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claims 5 and 6, Klemen teaches that a part of the bottom surface of the inner bottom plate extends outward from a position which opposes the second communication hole an inclines away from the outer bottom plate and the upright wall. 

    PNG
    media_image4.png
    254
    472
    media_image4.png
    Greyscale

Klemen fails to teach the angle formed between the reference surface and a part of the bottom surface of the inner bottom plate extending outward from the position opposing the second commination hole is greater than an angle formed between the reference surface and a part of the bottom surface of the inner bottom plate extending from the tubular flange to the position opposing the second communication hole. No criticality has been shown for this feature, and therefore it would have been obvious to one of ordinary skill in the art to form the angles as desired. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5620057 (Klemen) as applied to claim 1 above, and further in view of US PGPub 2013/0244078 (Kwak).
. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5620057 (Klemen) as applied to claim 1 above, and further in view of US PGPub 2003/0037524 (Iida).
With respect to claim 9, Klemen teaches that the battery pack is located where it can be vented to the exterior of the vehicle (electric power equipment) (column 1, lines 40-49), but fails to teach the upper part of the battery pack is exposed to an exterior. Similarly, Iida shows in Figure 10A and 10B that airflow may flow top to bottom or bottom to top.  It would have been obvious to one of ordinary skill in the art to vent to the upper part of the battery pack instead of the bottom part, as desired by the mounting applicant for which the battery pack is to be used. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the 
With respect to claim 10, modified Klemen shows that the battery pack is mounted to the main body of the electric power equipment with the reference surface extending horizontally. Klemen teaches downward projection from the upper edge of the first communication hole which given the broadest reasonable interpretation is also along the side surface of the housing because the side surface also projects downward.  Examiner notes that the claim does not require the depending portion to be through the housing sidewall or the like. Moreover, the shape andplacement of the hole is a design choice obvious to one of ordinary skill in the art wherein the shape and placement do not interfere with the airflow functionality of the art as it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is MPEP 2143-2144)

	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724